PRECEDENTIAL
     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
               _____________

                   No. 20-2469
                  _____________

                    JANE DOE,
                                       Appellant

                         v.

         THE COLLEGE OF NEW JERSEY
               _______________

   On Appeal from the United States District Court
          for the District of New Jersey
             (D.C. No. 3:19-cv-20674)
       District Judge: Hon. Freda Wolfson
                 _______________

    Submitted Under Third Circuit L.A.R. 34.1(a)
                  April 13, 2021

Before: CHAGARES, JORDAN, and SCIRICA, Circuit
                   Judges.

               (Filed: May 18, 2021)
                 _______________
Sergey Joseph Litvak
Litvak Legal Group
3070 Bristol Pike, Suite 1-204
Bensalem, PA 19020
      Counsel for Appellant

Gurbir S. Grewal
Raajen V. Bhaskar
Matthew J. Lynch
Office of Attorney General of New Jersey
       Division of Law
25 Market Street, 1st Floor
P.O. Box 112
Hughes Justice Complex
Trenton, NJ 08625
      Counsel for Appellee
                       _______________

                OPINION OF THE COURT
                    _______________

JORDAN, Circuit Judge.

       Jane Doe sued The College of New Jersey (“TCNJ” or
“the College”), alleging retaliation and employment
discrimination based on gender, national origin, and
pregnancy. The District Court denied her motion to proceed
anonymously, and she now seeks appellate review. While we
conclude that, under the collateral order doctrine, we may hear
an appeal from the denial of a motion to proceed anonymously,
Doe does not present a case meriting permission to do so. We
will therefore affirm.




                                 2
I.    BACKGROUND1

       Doe began her employment as a tenure-track Assistant
Professor at TCNJ’s School of Business in the fall of 2016.
Before starting, she gave birth to her third child. She alleges
that the Dean of the School of Business and the School of
Business’s Department of Finance Chair made inappropriate
comments about her recent pregnancy and her family,
suggesting that they were relieved to think she was through
having children and would not need pregnancy related
accommodations in the future.

        Doe received positive peer reviews for classes she
taught in 2017. But, after becoming pregnant with her fourth
child, Doe says that the College faculty began to turn on her.
She was reassigned from one of her upper-level finance classes
to a lower-level finance class with about twice as many
students, “result[ing] in an abnormally hard teaching
arrangement.” (App. at 37 ¶¶ 51, 52.) After Doe had her fourth
child, the Dean, the Department of Finance Chair, and other
employees, on multiple occasions asked Doe if she was “done
having more children.” (App. at 38 ¶ 63.)

       She was not, and she notified TCNJ in writing soon
thereafter that she was pregnant again. In October 2018, a
high-ranking TCNJ professor attended the same class that the
professor had positively reviewed in 2017 but gave Doe a more
negative review than before, although Doe claims there were




      1
        The facts recounted here are drawn from Doe’s
complaint.




                              3
no material changes in the class from the previous year.2 Also
in October, the former Department of Finance Chair visited
one of Doe’s classes and reported “non-material deficiencies”
in her teaching style, whereas he had given her a positive peer
review when he visited a class of hers in 2017. (App. at 40 ¶
81.) Doe reported the allegedly discriminatory reviews to the
Interim Provost, formerly the Dean, who did not forward the
complaint and instead “supposedly placed a record of
discipline” in Doe’s personnel file. (App. at 40 ¶¶ 83-85.) Doe
contends that the record of discipline was reported to the
Promotion and Reappointment Committee to “deprive her of a
fair reappointment process.” (App. at 41 ¶ 89.) She claims she
subsequently “suffered emotional trauma, became depressed,
and had a miscarriage.” (App. at 41 ¶ 91.)

        In 2019, Doe applied to renew her contract with the
College and allegedly faced continued discriminatory and
retaliatory treatment during the renewal process. She says that,
in one meeting, she was falsely accused of cancelling classes
and that the accusation was supported by fake or “doctored”
student comments. (App. at 44, 45 ¶¶ 117-18, 125-26.) Doe
was not reappointed to her teaching position.


       2
        We note that there is a discrepancy in the complaint as
to whether the same professor reviewed the same class in 2017
and 2018. Compare App. at 36 ¶ 44 (“On March 27, 2017, Dr.
Choi attended Doe’ [sic] FIN 201 Class and gave her a very
positive review.”) and App. at 37 ¶ 56 (“On November 11,
2017, Dr. Mayo attended Doe’s FIN 330 Class and issued a
positive peer-review.”) with App. 40 ¶ 77 (“On October 1,
2018 Dr. Choi attended the same class FIN330 as in 2017.”).
That discrepancy is immaterial to our holding.




                               4
       She then filed a charge of discrimination with the
EEOC, which issued a right to sue letter, and she filed this suit,
alleging gender, national origin, and pregnancy discrimination,
as well as retaliation, in violation of Title VII of the Civil
Rights Act and the New Jersey Law Against Discrimination.
Shortly after filing her complaint, she moved to proceed
anonymously. The magistrate judge denied that motion, and
the District Court affirmed the magistrate judge’s holding.
Applying a multi-factor balancing test to weigh Doe’s interest
in anonymity against the public’s interest in knowing the true
identity of the parties, the Court held that Doe did not present
the kind of exceptional circumstances that would permit her to
proceed anonymously. Nevertheless, the Court stayed the
implementation of its order, pending the outcome of this timely
appeal.




                                5
II.    DISCUSSION3

       A.     We have jurisdiction to hear the appeal
              under the collateral order doctrine.

       The College challenges our jurisdiction to hear this
appeal.4 Although our jurisdiction is generally limited to “final
decisions of the district courts[,]” 28 U.S.C. § 1291, we may
also review a “small class” of non-final orders under the

       3
         The District Court had jurisdiction under 28 U.S.C.
§§ 1331, 1367. TCNJ contests our jurisdiction on appeal. “We
necessarily exercise de novo review over an argument alleging
a lack of appellate jurisdiction.” United States v. Mitchell, 652
F.3d 387, 391 (3d Cir. 2011) (en banc) (quoting Reilly v. City
of Atlantic City, 532 F.3d 216, 223 (3d Cir. 2008). The denial
of a motion to proceed anonymously is reviewed for abuse of
discretion. Doe v. Megless, 654 F.3d 404, 407 (3d Cir. 2011).
A district court abuses its discretion if its decision “rests upon
a clearly erroneous finding of fact, an errant conclusion of law
or an improper application of law to fact or when no reasonable
person would adopt the district court’s view.” In re Zoloft
(Sertraline Hydrochloride) Prod. Liab. Litig., 858 F.3d 787,
792 n.22 (3d Cir. 2017) (internal quotation marks and citations
omitted).
       4
         TCNJ argues that, because we have never held that
orders denying motions to proceed anonymously fall within the
collateral order doctrine, we lack jurisdiction to hear the
appeal. But we have also never held that such orders are not
appealable, so we approach the issue as one of first impression.
TCNJ does not present any substantive argument precluding
our appellate review.




                                6
collateral order doctrine. Cohen v. Beneficial Indus. Loan
Corp., 337 U.S. 541, 546 (1949). To fall within the collateral
order doctrine, the order must (1) conclusively determine the
disputed issue, (2) resolve an important issue separate from the
merits of the action, and (3) be “effectively unreviewable” on
appeal from a final judgment. Mohawk Indus., Inc. v.
Carpenter, 558 U.S. 100, 106 (2009) (citing Swint v. Chambers
Cty. Comm'n, 514 U.S. 35, 40 (1995)).

       In determining whether we have jurisdiction over a non-
final order, we focus on “the entire category to which a claim
belongs” and do not engage in an “individualized jurisdictional
inquiry.” Id. at 107 (citations omitted). We therefore apply the
three-prong Cohen test to the general category of orders
denying motions to proceed anonymously.

        First, an order denying a motion to proceed
anonymously does conclusively decide whether the litigant has
to disclose his or her true identity. Absent appellate review,
the order would, once and for all, preclude a party’s ability to
proceed anonymously. Doe v. Vill. of Deerfield, 819 F.3d 372,
376 (7th Cir. 2016). In other words, it would be impossible for
a district court to meaningfully reconsider its order once the
litigant amends the pleadings to include his or her real name.
Cf. Praxis Props., Inc. v. Colonial Sav. Bank, S.L.A., 947 F.2d
49, 56 (3d Cir. 1991), as amended on denial of reh’g (Nov. 13,
1991) (holding, under the first Cohen prong, that “[w]e can
perceive of no circumstances under which the district court
would revisit the legal question” at issue).

      The second prong is also satisfied because an order
denying a motion to proceed anonymously resolves an
important issue separate from the underlying merits of the




                               7
dispute. The moving party must prove both the importance and
separateness of the issue under consideration. United States v.
Mitchell, 652 F.3d 387, 395 (3d Cir. 2011) (en banc). “[A]n
issue is important if the interests that would potentially go
unprotected without immediate appellate review are significant
relative to efficiency interests sought to be advanced by
adherence to the final judgment rule.” In re Search of Elec.
Commc’ns, 802 F.3d 516, 524 (3d Cir. 2015). The interests
asserted by litigants seeking anonymity can be enormously
significant when compared to the interest in efficient litigation;
in certain cases, severe harm may result from litigating without
a pseudonym. See James v. Jacobson, 6 F.3d 233, 238 (4th
Cir. 1993) (“[W]e think it presents a serious question—
whether anonymity may be so refused—that requires
settlement for precedential purposes as well as more immediate
ones.”); see also Does I thru XXIII v. Advanced Textile Corp.,
214 F.3d 1058, 1069 (9th Cir. 2000) (concluding, “based on
the extreme nature of the retaliation threatened against
plaintiffs coupled with their highly vulnerable status,” that the
plaintiffs, Chinese workers complaining about working
conditions, “reasonably fear severe retaliation, and that this
fear outweighs the interests in favor of open judicial
proceedings”). Indeed, we have held that, even though the “use
of a pseudonym runs afoul of the public’s common law right
of access to judicial proceedings[,]” litigants may proceed
anonymously in exceptional cases where a reasonable fear of
severe harm exists. Doe v. Megless, 654 F.3d 404, 408 (3d Cir.
2011) (quotation marks and citations omitted). As for the
separation between the merits of the case and the issue of
proceeding anonymously, that seems self-evident. See S.
Methodist Univ. Ass’n of Women L. Students v. Wynne & Jaffe,
599 F.2d 707, 712 (5th Cir. 1979) (holding that civil rights
plaintiffs’ right to remain anonymous was “plainly




                                8
independent and easily separable from ... their allegations that
defendants have engaged in illegal sex discrimination”
(quotation marks and citations omitted)). In the mine run of
cases, as here, the former has nothing to do with the latter, nor
the latter with the former.

         Finally, the denial of a motion to proceed anonymously
is effectively unreviewable on appeal of a final judgment.
Appellate review, after the litigant has amended the pleadings
to include his or her true identity, would be of “no legal or
practical value.” Advanced Textile Corp., 214 F.3d at 1066.
Thus, the appeal of an order denying a motion to proceed
anonymously is readily distinguishable from the grant of a
motion to compel disclosure of privileged information in
discovery, which the Supreme Court has held may be remedied
“by vacating an adverse judgment and remanding for a new
trial in which the protected material and its fruits are excluded
from evidence.” Mohawk Indus., Inc., 558 U.S. at 109. Unlike
remedying wrongfully compelled privileged information by
vacating and remanding, we cannot anonymize a litigant’s
already publicized identity with a new trial. That bell cannot
be unrung.

        We therefore join the Fourth, Fifth, Seventh, and Ninth
Circuits in concluding that orders denying motions to proceed
anonymously are immediately appealable under the collateral
order doctrine. See Vill. of Deerfield, 819 F.3d at 376;
Advanced Textile Corp., 214 F.3d at 1067; James, 6 F.3d at
238; S. Methodist Univ. Ass’n of Women L. Students, 599 F.2d
at 712.




                               9
       B.     The District Court did not abuse its
              discretion in denying Doe’s motion.

        Having determined that we have jurisdiction, we now
consider whether the District Court abused its discretion in
denying Doe’s motion to proceed anonymously. To answer
that question, we turn to the non-exhaustive, multi-factor test
we employed in Doe v. Megless, where we asked whether the
plaintiff presented a reasonable fear of severe harm meriting an
exception to “the public’s common law right of access to
judicial proceedings.” 654 F.3d at 408 (citation omitted); see
Fed. R. Civ. P. 10(a) (“The title of the complaint must name all
the parties[.]”). The factors in favor of anonymity include:

       (1) the extent to which the identity of the litigant
       has been kept confidential; (2) the bases upon
       which disclosure is feared or sought to be
       avoided, and the substantiality of these bases; (3)
       the magnitude of the public interest in
       maintaining the confidentiality of the litigant's
       identity; (4) whether, because of the purely legal
       nature of the issues presented or otherwise, there
       is an atypically weak public interest in knowing
       the litigant's identities; (5) the undesirability of
       an outcome adverse to the pseudonymous party
       and attributable to his refusal to pursue the case
       at the price of being publicly identified; and (6)
       whether       the    party     seeking    to     sue
       pseudonymously has illegitimate ulterior
       motives.

Megless, 654 F.3d at 409 (citation omitted).         The factors
advising against anonymity include:




                               10
       (1) the universal level of public interest in access
       to the identities of litigants; (2) whether, because
       of the subject matter of this litigation, the status
       of the litigant as a public figure, or otherwise,
       there is a particularly strong interest in knowing
       the litigant's identities, beyond the public's
       interest which is normally obtained; and (3)
       whether the opposition to pseudonym by
       counsel, the public, or the press is illegitimately
       motivated.
Id. (citation omitted).

       The Megless factors require a fact-specific, case-by-
case analysis. Here, Doe argues that she will face harassment,
reputational damage, economic harm, and professional stigma,
as well as the publicizing of very personal information
involving her minor children, pregnancy, and miscarriage, if
she is forced to reveal her name. She says that the District
Court erred because, rather than focusing on the Megless
factors, it premised its conclusion on the generalization that
employment discrimination cases are not normally the type of
cases in which anonymity is appropriate. She also challenges
the Court’s weighing of three of the Megless factors.
Specifically, she says that the Court abused its discretion when
assessing the “magnitude of the public interest in maintaining
anonymity,” whether she had “illegitimate ulterior motives,”
and the “level of public interest in access to [her] identit[y.]”
Megless, 654 F.3d at 409 (citation omitted). The College, of
course, responds that the District Court correctly balanced the
Megless factors and was within its discretion in finding nothing
exceptional about Doe’s suit. It characterizes the dispute as a
“garden-variety      employment        discrimination      case.”
(Answering Br. at 12.)




                               11
       Doe’s first argument, that the District Court denied her
motion not due to the Megless factors but because employment
discrimination cases are not typically given anonymity, is
based on an unfair reading of the Court’s decision. The District
Court did balance the Megless factors. It did not say or imply
that its decision turned on Doe’s claim being about
employment discrimination. It merely observed that, with
regard to a need for anonymity, her case was not meaningfully
different from other employment disputes, which is true.

        Nor do Doe’s quibbles with the District Court’s
weighing of specific Megless factors fare any better. Under the
“public interest in maintaining anonymity” factor, Doe
contends that the Court failed to consider her evidence and thus
improperly held that the factor weighed against anonymity.
But, as we explained in Megless, that factor requires a showing
that, if anonymity is denied, “other[s] similarly situated [will]
be deterred from litigating claims … the public would like to
have litigated[.]” 654 F.3d at 410. Doe has not made that
showing—certainly not in so clear a manner as to persuade us
that the District Court abused its discretion in concluding the
factor weighed against her.5 Further, a news article Doe

       5
          Doe’s cited cases are materially distinguishable
because they evaluate motions to proceed anonymously under
factually dissimilar circumstances. She first refers to cases in
which the plaintiff sought anonymity in proceedings related to
allegations of sexual assault, which are not present in Doe’s
allegations. See Doe v. Trishul Consultancy, LLC, No. 18-
16468, 2019 WL 4750078, at *5 (D.N.J. Sept. 30, 2019); see
also Doe v. Rider Univ., No. 16-4882, 2018 WL 3756950, at
*5-6 (D.N.J. Aug. 7, 2018). Cases where litigants seek
anonymity on account of allegedly malicious prosecution or




                               12
attached to her Complaint as evidence of sexism in academia
does not bridge that gap. The District Court correctly
concluded that the article, although supportive of the
contention that gender bias negatively affects female
professors, does not explain why denying Doe anonymity
would dissuade similarly situated women in academia from
seeking judicial relief.6



drug abuse treatment are also factually distinguishable from
Doe’s allegations. See, e.g., Smith v. U.S. Office of Pers.
Mgmt., No. 13-5235, 2014 WL 12768838, at *2 (E.D. Pa.
Jan. 21, 2014) (granting unopposed motion to proceed
anonymously where plaintiff feared stigma from drug
addiction); Doe v. Wozniak, No. 08-1951, 2009 WL 10715510,
at *4 (M.D. Pa. Mar. 3, 2009) (granting anonymity where
plaintiff was allegedly charged with a felony without probable
cause, the charges were dropped, and the plaintiff feared her
teaching career would be jeopardized if the charges came to
light).
      6
         Doe also misquotes our precedent when she says that
“harassment and ridicule along with other economical and
reputational harm” is sufficient to permit anonymity. (Opening
Br. at 28 (citation omitted).) While Ninth Circuit precedent
may hold that anonymity can, in exceptional cases, “shield
plaintiffs from economic injury[,]” Advanced Textile Corp.,
214 F.3d at 1070; see also Doe v. Apstra, Inc., No. 18-04190,
2018 WL 4028679, at *1 (N.D. Cal. Aug. 23, 2018), we have
held that it is “not enough” that “a plaintiff may suffer
embarrassment or economic harm[,]” Megless, 654 F.3d at
408 (citation omitted).




                             13
        Doe is also wrong in declaring that the District Court
disregarded the “absence of illegitimate ulterior motives”
factor. She contends that the factor should have weighed in
favor of anonymity because the Court said she had no
illegitimate ulterior motives for seeking to litigate under a
pseudonym. But TCNJ correctly points out that the District
Court adopted the magistrate judge’s finding that the parallel
factor against anonymity—namely, the absence of any
illegitimate motive for opposing anonymity—also held true.
Thus, since neither party was found to have ulterior motives,
there was no abuse of discretion in concluding that the
competing factors cancelled each other out in the balancing
test.

       Finally, Doe says that the District Court attributed
improper weight to the “public interest in open judicial
proceedings.” (App. at 7.) To the contrary, though, the Court
approached this factor with due discretion, “acknowledg[ing]
the thumb on the scale that is the universal interest in favor of
open judicial proceedings.” (App. at 13 (quoting Megless, 654
F.3d at 411).) As we have noted, the public’s interest in open
judicial proceedings always runs counter to a litigant’s interest
in anonymity—the question is whether the interest in
anonymity outweighs the public’s interest. Nothing in the
District Court’s opinion suggests that it improperly weighed
the public interest. Doe’s cherry-picked quotations from cases
where the public’s interest in open judicial proceedings was
outweighed by other concerns do not call into question the
District Court’s sound exercise of discretion in this matter.




                               14
III.   CONCLUSION

      For the foregoing reasons, we will affirm the District
Court’s denial of Doe’s motion to proceed anonymously.




                            15